Name: Commission Regulation (EC) NoÃ 1016/2006 of 4 July 2006 amending Regulation (EC) NoÃ 1615/2001 laying down the marketing standard for melons
 Type: Regulation
 Subject Matter: plant product;  consumption;  foodstuff;  marketing
 Date Published: nan

 5.7.2006 EN Official Journal of the European Union L 183/9 COMMISSION REGULATION (EC) No 1016/2006 of 4 July 2006 amending Regulation (EC) No 1615/2001 laying down the marketing standard for melons THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 2(2) thereof, Whereas: (1) Commission Regulation (EC) No 1615/2001 (2) lays down the marketing standard for melons, particularly as regards marking. (2) With a view to clarity and to ensure international transparency, account should be taken of the recent amendments made to standard FFV-23 concerning the marketing and commercial quality control of melons by the United Nations Economic Commission for Europe Working Party on Standardisation of Perishable Produce and Quality Development. (3) Melons are identified and marketed on the basis of commercial type. The main commercial types are listed in a brochure published by the Organisation for Economic Cooperation and Development (OECD), setting out the main commercial types of melon, along with comments and illustrations. The purpose of the brochure is to facilitate a common interpretation of the standards in force, in particular UNECE Standard FFV-23, on which Regulation (EC) No 1615/2001 is based. (4) Regulation (EC) No 1615/2001 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1651/2001 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 214, 8.8.2001, p. 21. Regulation as last amended by Regulation (EC) No 907/2004 (OJ L 163, 30.4.2004, p. 50). ANNEX In point VI.B (Provisions concerning marking  Nature of produce) of the Annex to Regulation (EC) No 1615/2001, the second indent is replaced by the following text:  Name of the commercial type (1)  Name of the variety (optional). (1) The main commercial types are set out in the publication of the OECD Scheme for the Application of International Standards for Fruit and Vegetables entitled Commercial types of melons/Les types commerciaux de melons, OECD, 2006  available at http://www.oecdbookshop.org